Case 2:20-cv-00012-JRS-MJD Document 51-2 Filed 08/18/20 Page 1 of 1 PageID #: 652




                  ~   UNITEDST/lTES
                  ~ POSTIJLSERVICEe




                                                                  ~ 12982-104 ~
                                                                         U S Distr Court
                                                                         921 OH IO ST
                                                                       · Room#104
                                                                         Terre Haute, IN 47807
                                                                         United States




                                                                                       UNITED STATES MARSHAL
                                                                                      PACKAGE SCREENED BY
                                                                                       -11A Afil~GNE~Oll.'-ETER

                                      RECEIVED
                                         AUG 1 7 2020
                                       U.S. CLERK·:, v."'"fc1:·




                                                                                                            t ~'L/J' V,
